 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   ROBERT M. PERKINS, III, State Bar No. 309192
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6144
 6    Fax: (916) 324-5205
      E-mail: Robert.Perkins@doj.ca.gov
 7   Attorneys for Defendants Ndoh,
     Torres and Lovette
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                            FRESNO DIVISION
11

12

13   ELVIN RAY BUCK,                                    1:18-cv-00275-LJO-EPG (PC)

14                                          Plaintiff, JOINT STIPULATION FOR
                                                       EXTENSION OF TIME FOR PLAINTIFF
15                  v.                                 TO FILE AMENDED COMPLAINT

16
     R. NDOH, et al.,                                Judge:        The Hon. Erica P. Grosjean
17                                                   Trial Date:   February 23, 2021
                                         Defendants. Action Filed: February 26, 2018
18

19

20         On January 30, 2019, this Court conducted a scheduling conference. The Court set March

21   1, 2019 as the deadline for Plaintiff to file an amended complaint, whether by stipulation of both

22   parties or by a motion for leave to amend.

23         On the evening of February 26, 2019, Plaintiff’s counsel sent defense counsel a draft

24   amended complaint by email. However, defense counsel has to travel back to Baltimore,

25   Maryland due to an immediate and serious family medical emergency and anticipates staying in

26   Baltimore through Thursday, March 7, 2019. Defense counsel will therefore be unable to review

27   the amended complaint by March 1, 2019. The parties have agreed to a stipulation to extend time

28   in order to allow defense counsel to review the amended complaint. Under the proposed
                                                      1
                                           Joint Stipulation for Extension of Time (1:18-cv-00275-LJO-EPG (PC))
 1   extension, Plaintiffs would have until Friday, March 15, 2019 to file the amended complaint,

 2   whether by stipulation or by motion.

 3   Dated: February 28, 2019                                STANFORD LAW SCHOOL
                                                             RELIGIOUS LIBERTY CLINIC
 4

 5                                                           By:     /s/ James A. Sonne .
                                                                   JAMES A. SONNE
 6                                                                 SPENCER HODSON
                                                                   JOSEPH M. TISCH
 7                                                                 ZEBA A. HUQ
                                                                   STANFORD LAW SCHOOL
 8                                                                 RELIGIOUS LIBERTY CLINIC
 9                                                           CALIFORNIA INDIAN LEGAL
                                                             SERVICES
10

11                                                           By:   /s/ Jay Petersen            .
                                                                 JAY PETERSEN
12                                                               DOROTHY ALTHER
                                                             Attorneys for Plaintiff Elvin Ray Buck
13
     Dated: February 28, 2019                                XAVIER BECERRA
14                                                           Attorney General of California
15                                                           By: /s/ Jon S. Allin          .
                                                                JON S. ALLIN
16                                                           Supervising Deputy Attorney General
                                                             Attorneys for Defendants
17

18
            In light of the parties’ stipulation, IT IS ORDERED that Plaintiff has until Friday, March
19
     15, 2019, to file the amended complaint, whether by stipulation or by motion.
20
21   IT IS SO ORDERED.
22
        Dated:    March 1, 2019                                    /s/
23
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        2
                                            Joint Stipulation for Extension of Time (1:18-cv-00275-LJO-EPG (PC))
